 



EXHIBIT 10.2
THE TJX COMPANIES, INC.
PERFORMANCE-BASED DEFERRED STOCK AWARD
GRANTED UNDER STOCK INCENTIVE PLAN
This certificate evidences an award (the “Award”) of performance-based deferred
stock granted to the Grantee named below (“Grantee”) under the Stock Incentive
Plan (the “Plan”) of The TJX Companies, Inc. (the “Company”). The Award
represented by this certificate is intended to qualify under Sections 7 and 8 of
the Plan. The Award is subject to the terms and conditions of the Plan, as from
time to time amended, the provisions of which are incorporated by reference in
this certificate. Terms defined in the Plan are used in this certificate as so
defined.
     1. GRANTEE:
     2. NATURE OF AWARD: The Company agrees to transfer the number of shares of
Stock provided in Section 3 to Grantee (or, in the event of Grantee’s death, to
Grantee’s beneficiary designated prior to death in a manner acceptable to the
Company, or, if no such beneficiary has been so designated, to Grantee’s estate)
(such designated beneficiary or the estate, as the case may be, being herein
referred to as Grantee’s “Beneficiary”) at the times and upon achievement of the
conditions specified in Section 5, subject to the terms and conditions of the
Plan and the Award. The Award is unfunded and unsecured, and Grantee’s rights to
any Stock hereunder shall be no greater than those of an unsecured general
creditor of the Company. The Award may not be assigned, transferred, pledged,
hypothecated or otherwise disposed of, except for disposition at death as
provided above. The Award does not entitle Grantee to any rights as a
shareholder with respect to any shares of Stock subject to the Award, unless and
until such shares of Stock have been transferred to Grantee. The Award is
intended to constitute an arrangement that qualifies as a “short term deferral”
exempt from the requirements of Section 409A of the Code, and shall be construed
accordingly. The Award [is/is not] intended to constitute a Qualifying Award.
     3. NUMBER OF SHARES OF DEFERRED STOCK:
     4. DATE OF GRANT OF AWARD:
     5. PERFORMANCE VESTING CRITERIA: Grantee shall be entitled to have
transferred to Grantee the following number of shares of Stock subject to the
Award upon the satisfaction of the following performance condition(s) or in
connection with a Change of Control as provided in Section 6:
     [specify]

 



--------------------------------------------------------------------------------



 



[Add following sentence if the Award is a Qualifying Award:] None of the
foregoing performance conditions shall be deemed to have been satisfied unless
the Committee shall have so certified in accordance with Section 162(m) of the
Code.
If a performance condition required for the vesting of any portion of the Award
is not satisfied at the time or within the time frame specified above, such
portion of the Award shall thereupon be immediately forfeited.
     6. CHANGE OF CONTROL. Upon the occurrence of a Change of Control. Grantee
shall immediately and automatically be entitled to have transferred to Grantee
any shares of Stock to which Grantee has not yet become entitled pursuant to
Section 5 and which prior to the Change of Control had not been forfeited
(whether or not the performance condition(s) specified under Section 5 above
has/have been satisfied).
     7. TRANSFER OF STOCK: As soon as practicable after Grantee’s right to have
transferred to Grantee any share of Stock subject to the Award has vested under
Section 5 or Section 6 above, but in no event later than the 15th day of the 3rd
month following the close of the calendar year in which such vesting occurs or,
if later, the close of the fiscal year of the Company in which such vesting
occurs, the Company shall transfer to Grantee (or, if Grantee has died, to
Grantee’s Beneficiary) such share of Stock evidenced either by a stock
certificate or by such other evidence of record ownership as the Company deems
appropriate. Notwithstanding the foregoing, if Grantee’s right to any share of
Stock subject to the Award vests in connection with a Change of Control, or has
previously vested but such share of Stock has not yet been transferred prior to
the Change of Control, the Company in its discretion, to the extent consistent
with Section 409A of the Code and subject to such conditions as the Company may
prescribe (including, where vesting has not yet occurred, a condition that the
Stock be relinquished if the Change of Control does not occur), may transfer
such Share of Stock to Grantee sufficiently in advance of the Change of Control
to permit Grantee to participate in the Change of Control as a shareholder with
respect to such share of Stock.
     8. TERMINATION OF EMPLOYMENT: In the event of the termination of employment
of Grantee with the Company or any of its subsidiaries for any reason, Grantee
shall immediately and automatically forfeit all rights to the Award, including
to the receipt of any shares of Stock under the Award, except as follows. If
termination of employment occurs by reason of one of the following events,
Grantee shall retain (and shall not automatically forfeit) the Award to the
extent specified below and shall immediately and automatically forfeit the
balance (if any) of the Award:

     
Event
  Portion of Award Retained
 
   

Any portion of the Award retained upon a termination of employment shall vest
only to the extent, if any, provided under Sections 5 and 6 above.

-2-



--------------------------------------------------------------------------------



 



     9. DIVIDENDS: Unless specified below in this Section 9, Grantee shall not
be entitled to any dividends or other distributions, including amounts in lieu
of dividends, with respect to shares of Stock subject to the Award except as to
shares of Stock actually transferred to Grantee under Section 7 above as to
which Grantee is the record owner on the record date for the dividend or other
distribution. [Specify exceptions if any.]
     10. ADJUSTMENTS: The Award and the shares of Stock subject to the Award are
subject to adjustment as provided in Section 3(a) of the Plan.
     11. WITHHOLDING: Grantee or Beneficiary shall, no later than the date on
which any share of Stock is transferred to Grantee or Beneficiary and as a
condition to such transfer, pay to the Company in cash, or make arrangements
satisfactory to the Committee regarding payment of, any Federal, state, or local
taxes of any kind required by law to be withheld with respect to such income. If
any taxes are required to be withheld prior to such transfer of such share of
Stock (for example, upon the vesting of the right to receive such share), the
Company may require Grantee or Beneficiary to pay such taxes timely in cash by
separate payment, may withhold the required taxes from other amounts payable to
Grantee or Beneficiary, or may agree with Grantee or Beneficiary on other
arrangements for the payment of such taxes, all as the Company determines in its
discretion.
     12. SECTION 83(b) NOT APPLICABLE: Because the Award does not give to
Grantee a present ownership right in any Stock, but only a conditional right to
acquire shares of Stock in the future, Grantee shall not be entitled to make a
so-called “83(b) election” with respect to the shares of Stock subject to the
Award.

              THE TJX COMPANIES, INC.
    BY:                        

Date:                                                      

-3-